

Exhibit 10.7(d)
CLARCOR INC.
AGREEMENT
FOR THE ISSUANCE OF
RESTRICTED STOCK UNITS
This agreement (this “Agreement”) made as of this _____ day of ______________,
20__ (the “Award Date”), between CLARCOR Inc., a Delaware corporation (the
“Company”), and ________________________________ (the “Participant”) relates to
the grant to the Participant by the Company of Restricted Stock Units pursuant
to the Company’s 2009 Incentive Plan (the “Plan”). Applicable provisions of the
Plan are incorporated herein as though set forth herein in full. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings specified in the Plan.
Section 1 Restricted Stock Unit Award. The Company hereby awards to the
Participant as of the Award Date, _________ Restricted Stock Units (the
“Units”). Twenty-five percent (25%) of such Units shall vest on each anniversary
of the Award Date until all of such Units have vested; provided that, except as
expressly provided in Section 3(b) of this Agreement, in the event that the
Participant ceases to be an employee of the Company and all of its subsidiaries,
he or she shall forfeit any Units which have not previously vested. Subject to
Section 3 of this Agreement, promptly after such vesting the Company shall issue
to the Participant one (1) share of Common Stock for each vested Unit, which
payment shall in all events occur not later than the fifteenth day of the third
calendar month following the date on which such Units vest. The Units shall not
be transferable by the Participant by means of sale, assignment, exchange,
pledge, gift, operation of law or otherwise.
Section 2     Voting and Dividend Rights. Until the issuance of Common Stock to
the Participant as provided in Section 1 of this Agreement, the Participant
shall not be entitled to any rights as a stockholder of the Company with respect
to the Common Stock issuable pursuant to the Units. However, on each date, if
any, that the Company pays a dividend to the holders of its outstanding Common
Stock, it shall pay to the Participant an amount equal to the dividend per share
so paid times the number of vested and unvested Units which have not been paid
to the Participant, pursuant to Section 1 or Section 3, as applies, on the
record date for such dividend, each of which shall be treated as a separate
payment hereunder.
Section 3     Special Deferral Rules. (23) The Participant may elect in writing
(on a form approved by the Compensation Committee) to defer the receipt of the
shares of Common Stock issuable with respect to any vested Units, provided that
such election is received by the Corporate Secretary of the Company on or before
the thirtieth day after the Award Date and provided further that such election
is made at least twelve (12) months prior to the first date on which Units under
the Award vest in accordance with this Agreement. Such deferral election shall
be irrevocable and, subject to Sections 3(b), 3(c), 3(d) and 3(e) of this
Agreement, shall designate the date on which the Units are payable from either
(i) a date that is one (1) to ten (10) full years from the date such Units vest
under Section 1 or (ii) the date of the Participant’s separation from service
from the Company and all members of the Company controlled group (within the
meaning of Treasury Regulation Sections 1.409A-1(g) and (h)).
(a)    On the date of the Participant’s separation from service from the Company
and all members of the Company controlled group by reason of his or her death,
retirement on or after age 60, or Disability, all then unvested Units shall vest
and the Units shall be immediately payable to the Participant (or his or her
estate) in a single sum, and in all events shall be paid to the Participant (or
his or her estate) not later than the fifteenth day of the third calendar month
following the Participant’s death or other such separation from service. On the
date of the Participant’s separation from service from the Company and all
members of the Company controlled group by reason of his or her retirement prior
to age 60 with the consent of the Committee, all then unvested Units shall vest
but shall remain payable as provided pursuant to Section 1 or as may have been
elected by the Participant pursuant to Section 3(a) hereof, as the case may be.

1

--------------------------------------------------------------------------------



(b)    In accordance with the Plan, upon a Change-in-Control of the Company, all
unvested Units shall immediately vest and, any election under Section 3(a) to
the contrary notwithstanding, all of the Units shall be payable to the
Participant in a single sum within fifteen days thereafter. Provided, if such
Change-in-Control does not constitute a change in the ownership or effective
control of the Company or of a substantial portion of the assets of the Company
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5); a “409A
Change in Control”), subject to any postponement applicable pursuant to a
subsequent election under Section 3(d), any such payment shall be postponed
until the earliest to occur of (i) a 409A Change in Control, (ii) the
Participant’s separation from service from the Company and all members of the
Company controlled group or (iii) any specified date for payment elected by the
Participant under Section 3(a), and upon which event such Units shall be paid
within fifteen days thereafter.
(c)    Anything in this Agreement to the contrary notwithstanding, in the event
the Participant makes a deferral election pursuant to Section 3(a) hereof, the
Participant may subsequently modify such election as to the date on which such
Units hereunder are payable, provided such subsequent election:
(i)    Shall not take effect until at least 12 months after the date on which
such subsequent election is made;
(ii)    Is made not less than 12 months before the date on which payment of such
Units is scheduled to occur, respecting a modification of an elected fixed date
for such payment (and not respecting a deferral election under Section 3(a) for
payment only upon the occurrence of the Participant’s a separation from
service); and
(iii)    Provides that payment of such Units is further deferred for a period of
not less than five years. Such further deferral shall not apply to any payment
due upon the occurrence of a separation from service due to death or Disability.
(d)    Anything in this Agreement to the contrary notwithstanding (and subject
to any further postponement applicable under Section 3(d)), any payment of Units
payable to a Participant upon the occurrence of a separation from service from
the Company and all members of the Company controlled group and who is a
specified employee shall be delayed and paid in a lump sum as soon as
practicable (but not later than the fifteenth day of the third calendar month)
after the earlier of the date that is six months after the date of such
separation from service or the date of the death of the Participant after such
separation from service. For purposes hereof, whether the Participant is a
“specified employee” shall be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(i), with the “identification
date” to be December 31 and the “effective date” to be the April 1 following the
identification date. Notwithstanding any provision to the contrary, for purposes
of this Agreement, Disability shall have the meaning provided under Section 409A
of the Code and Treasury Regulation 1.409A-3(i)(4).
Section 4     No Discretion of Taxable Year of Payment. Anything under this
Agreement to the contrary notwithstanding, Participants shall have no discretion
to determine the taxable year in a Units is paid hereunder in such case in which
such Unit could be paid in more than one taxable year pursuant to Section 1 or
Section 3, as applies.
CLARCOR INC.
By:                    
Name:    ________________________
Title:    ________________________
Accepted this ____ day of ___________, 20__.


                
Participant

2